Citation Nr: 0632246	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-16 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Evaluation of bilateral hearing loss, currently rated as 
10 percent disabling.  

2.	Entitlement to service connection for right knee strain.  

3.	Entitlement to service connection for left knee strain.

4.	Entitlement to service connection for right foot 
degenerative joint disease.

5.	Entitlement to service connection for left foot strain.

6.	Entitlement to service connection for status post kidney 
infection.  

7.	Entitlement to service connection for essential tremors, 
bilateral hands, including due to herbicide exposure.  

8.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had verified active service from June 1966 to 
July 1970, and unverified active service from May 1965 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2003 and 
September 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.      

The Board notes that, despite certain references in the 
record to an appealed increased rating claim for tinnitus, 
the veteran clearly indicated in his May 2004 VA Form 9 
substantive appeal that he did not want to appeal to the 
Board the 10 percent rating assigned for his tinnitus 
disorder.  The veteran reiterated this intention in his June 
2006 Board hearing, moreover.  

The issues of service connection for PTSD, and for knee, 
foot, and kidney disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	In January 2003, the veteran had Level I hearing in his 
right ear, and Level II hearing in his left ear.  

2.	The veteran served in the Republic of Vietnam.  

3.	The veteran's hand tremor disorder is a congenital 
disorder.  

4.	The record contains no competent evidence indicating that 
the veteran's congenital hand tremor disorder is causally 
related to his active service or any incident therein, to 
include any exposure to Agent Orange or other chemicals.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

2.	The veteran's congenital hand tremor disorder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.307, 3.309, 
3.313, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a hearing loss 
disorder, and service connection for a hand tremor disorder.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the issues, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the May and 
September 2003 rating decisions on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And the RO did not provide the veteran with 
information regarding effective dates for the award of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  First, VA readjudicated the 
veteran's claims - in the March 2004 Statements of the Case 
and in a March 2006 Supplemental Statement of the Case - 
following the proper VCAA notice letter in December 2003.  
These readjudications comply with the remedial actions 
outlined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  And second, any questions as to the appropriate 
effective dates to be assigned here are rendered moot.  As 
will be detailed further below, the veteran's claims will be 
denied and no effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  VA must provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  In compliance with this authority, VA provided the 
veteran with compensation examinations for his claims, and 
obtained VA and private medical evidence relevant to his 
appeals.  

As for service medical records, the veteran submitted two 
records, purported to be his entrance and separation reports 
of medical examination.  But these records do not contain the 
veteran's name, and are signed and approved by Marine Corps 
authorities, rather than Army authorities (the veteran served 
in the Army).  The Board cannot therefore use these records 
in this matter.  Disregarding these records actually benefits 
the veteran because neither record he submitted shows 
disorders relating to the service connection claims addressed 
in this decision.  

As for the veteran's actual service medical records, the RO 
has demonstrated that these records have either been 
destroyed or lost while in the possession of the government, 
or do not exist.  After two requests from the RO, the 
National Personnel Records Center (NPRC) reported that it was 
unable to obtain these records.  As such, the Board will 
consider in its decision making the case of O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (where records are 
apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule).    

The Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The RO service connected the veteran's hearing loss in a May 
2003 rating decision at 0 percent disabling.  In his notice 
of disagreement received in September 2003, the veteran 
argued for an increased rating.  For the reasons set forth 
below, the Board disagrees with the veteran's claim.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent an audiology examination in January 
2003.  This report indicates that a compensable rating in 
unwarranted here.  In this examination, the veteran's right 
ear had 100 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 20 dB, with a 45 dB loss at 2000, a 70 dB 
loss at 3000, and a 70 dB loss at 4000.  The average decibel 
loss for the right ear was 51.  The examination showed the 
veteran's left ear with 96 percent speech recognition.  
Decibel loss at the puretone threshold of 1000 Hz was 35, 
with a 30 dB loss at 2000 Hz, a 80 dB loss at 3000 Hz, and an 
85 dB loss at 4000 Hz.  The average decibel loss was 58 in 
the left ear. 

The examination results yielded Level I hearing acuity in the 
right ear, and Level II hearing acuity in the left hear.  
This warrants a noncompensable evaluation under 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  See 
Lendenmann, 3 Vet. App. at 349.  Given these results, 
moreover, the Board finds a compensable rating unwarranted 
here at any time since the effective date of the award of 
service connection in May 2002.  As such, neither an 
increased rating, nor staged ratings, is appropriate for the 
period of the veteran's appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 

Additionally, an extraschedular rating is not appropriate 
here.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not 
indicate that the veteran's hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  The Merits of the Claim for Service Connection

The veteran claims that his service in Vietnam, and exposure 
there to herbicides, caused him to incur a hand tremor 
disorder.  He claims that he should be service connected for 
this disorder.  For the reasons set forth below, the Board 
disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In this matter, the Board notes that the only diagnosis of 
record is that of the January 2003 VA examiner, who 
characterizes the veteran's hand tremors disorder as a 
familial tremor disorder.  The veteran's private examiner 
does not contest this diagnosis in an August 2003 report.  
So, even though the veteran has claimed that exposure to 
herbicide in Vietnam caused this disorder, the VA and private 
medical evidence demonstrates that this disorder has a 
developmental etiology rather than one related to service.  
As such, the Board finds that, as the veteran's hand tremors 
disorder is a congenital disorder, service connection cannot 
be granted as a matter of law.  38 C.F.R. 3.303(c) and 4.9.  
Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.    

Parenthetically, the Board notes that, even if the 
preponderance of the evidence indicated that this disorder 
were not developmental, a finding of service connection would 
not be otherwise warranted here.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

In this matter, the record demonstrates that the veteran 
served in Vietnam during the qualified period (he served 
there from November 1967 to October 1968).  But (in the event 
his disorder were not developmental) he would not have been 
presumed to be service connected here for hand tremors 
because hand tremors are not one of the diseases listed under 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6).  The 
veteran would therefore not have been entitled to a 
presumption of service connection based on exposure to 
herbicide during service in Vietnam.

Service connection would not have been warranted here on a 
direct basis either.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  Under Pond, the 
first element would have been established.  The preponderance 
of the medical evidence - comprised of the January 2003 VA 
examination report - establishes that the veteran has a 
current hand tremors disorder.  Based on this evidence, it is 
clear that the veteran has a current disorder.  Pond, 12 Vet. 
App. at 346.  

But the second and third elements of Pond would have been 
unestablished here.  As to the second element of Pond, the 
record contains no medical evidence supporting the veteran's 
claim that he incurred his disorder during service.  As no 
service medical records have been located, the Board cannot 
confirm or deny whether the veteran received in-service 
treatment or diagnoses related to his claim.  Nevertheless, 
the circumstantial evidence surrounding the veteran's claim 
strongly militates against a finding that he incurred his 
disorder in service.  Of the medical records in the claims 
file, the earliest medical evidence of a post-service 
disorder is found in the late 1990s and early 2000s, over 25 
years following the veteran's discharge from service in 1970.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and 
Shaw v. Principi, 3 Vet. App. 365 (1992) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not claim 
service connection for a hand tremor disorder until June 
2002, over 30 years following service.  In sum, the record 
contains no medical evidence of a chronic in-service tremor 
disorder, of the development of such a disorder within one 
year of discharge from service, or of a continuity of 
symptomatology indicative of the onset of this disorder in 
the first several years following service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

As to the third element of Pond, neither the VA examiner nor 
the veteran's private examiner opined that the hand tremors 
disorder relates to service.  Rather, the private examiner 
sanctioned the VA examiner's finding that the disorder is not 
related to serviced because it is congenital.  As such, the 
third element of Pond would have been unestablished here as 
well.  Pond, 12 Vet. App. at 346.  So, even under O'Hare's 
heightened obligation to consider carefully the benefit-of-
the-doubt rule, the Board would have found the preponderance 
of the evidence against the veteran's claim for service 
connection for a hand tremors disorder.    

The Board has reviewed and considered the veteran's 
statements, and those of his spouse, that service relates to 
his disorder.  But, as laypersons without medical expertise 
or training, their statements alone are insufficient to prove 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to an initial compensable evaluation, for 
service-connected bilateral hearing loss, is denied.  

Entitlement to service connection for essential tremors, 
bilateral hands, including due to herbicide exposure, is 
denied.    




REMAND

As noted, the veteran's service medical records are missing 
from the claims file.  Nevertheless, the record demonstrates 
that the veteran was a paratrooper.  As such, the Board finds 
further medical inquiry into the issues of whether his 
claimed knee and foot disabilities relate to service.  See 38 
C.F.R. § 3.159; see also O'Hare, supra.  

With regard to the veteran's service connection claim for a 
kidney disorder, the record indicates that private medical 
records may still be outstanding.  Specifically, the veteran 
and his spouse claim medical treatment at a private hospital.  
It appears that the RO has not attempted to retrieve these 
records.  

With regard to the PTSD claim, the Board notes that, in May 
2003, the RO requested from the U.S. Armed Forces Service 
Center for the Research of Unit Records (USASCRUR) 
information pertaining to the veteran's service in Vietnam.  
In July 2003, USASCRUR replied, saying that additional 
information would be needed to complete a meaningful search 
for the veteran's records.  In this letter, USASCRUR asked 
for specific information pertaining to the veteran's tour 
date and his units of assignment.  It appears from the record 
that the RO did not reply to this request for additional 
information.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine whether the 
veteran has knee and foot disorders.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

2.  If the specialist finds evidence of 
a current disorder, the specialist 
should then advance an opinion as to 
the likelihood (likely, at least as 
likely as not, not likely) that any 
such disorder relates to the veteran's 
service.    

3.  The RO should attempt to retrieve 
medical records from the private 
hospital(s) in which the veteran claims 
to have been treated in 1968 for a 
kidney disorder.  Even if no records 
are retrieved, the RO should 
nevertheless ask  the hospital(s) as to 
verify whether the veteran was a 
patient around the time at issue.    

4.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific 
statement of his stressors during his 
service in Vietnam.  He should be 
notified of the importance of providing 
dates, locations, unit assignments, and 
names.  

5.  Whether the veteran responds to this 
inquiry or not, the RO should, at a 
minimum, attempt to obtain unit records 
pertaining to his service in Vietnam 
between November 1967 and October 1968 
(i.e., records pertaining to C Company, 
2nd Battalion, 5th AIT, 4th U.S. Army, 
which is the unit of assignment listed on 
his DD-214, or records pertaining to the 
units he claims to have served with in 
Vietnam, the 515th Transportation 
Battalion, and the 79th Mobile Artillery 
Unit).    

6.  Any pertinent information obtained, 
as well as previous statements, should be 
compiled and submitted to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR) and/or 
any other appropriate location, for 
verification of the stressors, as well as 
verification of any attacks sustained by 
the unit(s) to which the veteran was 
assigned in Vietnam.  It is especially 
important that unit histories be 
obtained.  

7.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the veteran's stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
fact that a veteran was stationed with a 
unit that sustained combat attacks 
strongly suggests that the veteran was, 
in fact, exposed to these attacks).

8.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


